DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,589,185 and claims 1-19 of U.S. Patent No. 11,117,069. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same cooling pond system.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Assaf et al. (US 5,017,043).
With regards to claim 1, Assaf discloses a cooling pond system (figure 2), comprising: at least one cooling pond (60, 80), the cooling pond having a brine inlet stream (11D) and an outlet stream (26D, 30D), the cooling pond defining a pond length, a pond width and a pond depth (figure 2); and at least one submerged dam (70) positioned across at least a portion of the pond width, the at least one submerged dam having an upper dam surface located below a pond surface (figure 2 and 2A).
As to claim 5, Assaf discloses wherein the pond is filled with a brine solution (17D, 18D), said brine solution wherein a more concentrated brine layer (21D) resides proximate a pond floor, and wherein the at least one submerged dam (70) causes an increase in the Reynolds number or vertical mixing of the brine solution such that the more concentrated brine layer is forced to the pond surface (figure 2).
With regards to claim 10, Assaf discloses a method for increasing cooling performance in a cooling pond system (figure 2), comprising: supplying a brine feed stream (11D) to a cooling pond system (60, 80); and forming one or more submerged dams (70) within the cooling ponds system to increase turbulence or vertical mixing within the cooling pond system (figure 2 and 2A).
With regards to claim 16, Assaf discloses a method for increasing salt recovery in a cooling pond system (figure 2), comprising: increasing a Reynolds number of a brine flow stream (11D) within one or more cooling ponds (60, 80) to increase convective cooling of the brine flow stream, thereby increasing salt precipitation from the brine stream (NOTE: pond system in figure 2, would inherenlty increase the Reynolds number of brine stream 11D within the pond with barrier 70). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 6-9, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assaf et al. (US 5,017,043).
As to claims 2-4, Assaf discloses a submerged dam (70) positioned across at least a portion of the pond having an upper dam surface positioned below the pond surface (figure 2) and wherein said dam defines a dam opening (19D) (figure 2). Assaf discloses the invention substantially as claimed. However, Assaf is silent about wherein the at least one submerged dam extends fully across the pond width, or wherein the dam extends only across a portion of the pond width, and wherein the upped dam surface is positioned below the pond surface at a depth of about 1 foot to about 5 feet in depth. However, said differences would be merely design choice options when general knowledge in the art is used. It would have been obvious matter of design choice to modify the dimensions of the dam, since such a modification would have involved a mere change in the dimensions of a component. A change in dimension is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As to claims 6-9 and 13-15, Assaf discloses a cooling pond including a submerged dam (70) submerged a depth (figure 2). Assaf discloses the invention substantially as claimed. However, Assaf is silent about wherein the at least one cooling pond includes an upstream cooling pond and a downstream cooling pond and wherein the submerged dam is submerged from about 3 feet to 5 feet in the upstream cooling pond and 1 foot to 4 feet in the downstream cooling dam. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have an upstream and downstream pond as claimed, since it has been held that a mere duplication of the essential working parts is only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. See rejections of claims 2-4 regarding the depth of the dam. 
As to claims 11-12, Assaf discloses the invention substantially as claimed. However, Assaf is silent about dredging a precipitate layer in the cooling pond system to define one or more dams; or spraying a slurry stream into the cooling pond system to define the one or more submerged dams. Examiner takes Official Notice that it is old and well known in the art to create dams or dykes by excavating existing materials or by spraying a slurry (concrete) to create a dam or dyke. Therefore, it would have been obvious to one skilled in the art to create dams as claimed, since it is merely one of many construction methods that skilled in the art would choose for creating a dam or a maritime structure. 
Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assaf et al. (US 5,017,043) in view of Swinkels, et al. (US 4,569,676).
As to claim 17, Assaf discloses wherein the cooling pond (60, 80) has a precipitated salt layer (24D)  formed on the bottom surface of the pond and a volume of brine solution over the precipitated salt layer and further discloses controlling the depth of the pond by removing deposited material (figure 2). Assaf discloses the invention substantially as claimed. However, Assaf is silent about increasing the Reynolds number comprises actively controlling the pond depth within the one or more cooling ponds to optimize cooling of the brine flow stream through the cooling pond system. However, Swinkels discloses a method for the treatment in a non-convective solar pond establishing a concentration gradient in said pond for the desired salt which increases with the depth in said pond and establishing a concentration gradient in said pond for said at least one other salt which decreases with depth in said pond (see claim 1; figures 1-3), and thus, the difference can be easily derived by a person skilled in the art from the disclosure of Swinkels so as to control the concentration gradient.
As to claims 18-20, Swinkels discloses decreasing the pond depth by way of precipitated salt (figure 2). However, Swinkels is silent about wherein the pond depth is decreased from 9 feet to 6.5 feet and further decreased to 5 feet. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to decrease the depth as claimed, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case from the teachings of Swinkels, no unexpected effects or properties are indicated. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678